211 F.2d 132
MAGNAVOX CO. OF TENN.v.NATIONAL LABOR RELATIONS BOARD.
No. 11911.
United States Court of Appeals Sixth Circuit.
Feb. 8, 1954.

Ungaro & Sherwood, Chicago, Ill., S. J. Milligan, Greenville, Tenn., John B. Lampe, Chicago, Ill., for petitioner.
George J. Bott, A. Norman Somers, Frederick U. Reel, Washington, D.C., for respondent.
Before MARTIN McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the petition of an employer, The Magnavox Company of Tennessee, to review and set aside an order of the National Labor Relations Board;


2
And it appearing from a consideration of the record as a whole that there is substantial evidence to support the finding of the labor board that the petitioning company violated section 8(a)(3) of the National Labor Relations Act, 29 U.S.C.A. § 151 et seq. in discharging employees Bowman, Ward and Hensley; and that there is likewise substantial evidence on the record, considered as a whole, to support the finding of the board that the petitioner company kept under surveillance the meeting places and concerted activities of its employees and interrogated, threatened and warned them to refrain from concerted activities, thereby violating section 8(a)(1) of the Act;


3
And it appearing that it has not been shown that the petitioner was denied a fair and unbiased hearing as contemplated by the Administrative Procedure Act of 1946, 5 U.S.C.A. 1001 et seq., and the National Labor Relations Act, as amended 1947;


4
And it appearing further that the unfair labor practices of the petitioner affected commerce within the meaning of section 2(6) and (7) of the Act;


5
The petition of The Magnavox Company of Tennessee to set aside the order of the National Labor Relations Board is ordered to be, and the same is hereby, denied, and it is directed that the order of the labor board be enforced.